Citation Nr: 1117027	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left and right knee disabilities.

3.  Entitlement to a disability rating in excess of 10 percent for left knee disability.

4.  Entitlement to a disability rating in excess of 30 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 until August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further review of this matter.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  

In a February 2011 correspondence, the Veteran indicated that he wished to be scheduled for a Travel Board hearing before a member of the Board, to be held at the RO.  A review of the claims file, however, reveals that the Veteran has not been afforded his requested hearing.  There is no indication from the claims file that the Veteran has withdrawn his hearing request.  Consequently, the Board finds that it has no alternative but to remand this matter so that the Veteran can be afforded his requested hearing.


Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, in accordance with applicable law.
  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


